    Case 21-03003-sgj Doc 66 Filed 06/08/21                  Entered 06/08/21 17:15:43              Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                                    )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 21-03003 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

       I, Esmeralda Aguayo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On June 3, 2021, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Debtor's Notice of Deposition of Nancy Dondero [Docket No. 61]

      •   Debtor's Notice of Deposition of Bruce McGovern [Docket No. 62]




                                           (Continued on Next Page)




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03003-sgj Doc 66 Filed 06/08/21        Entered 06/08/21 17:15:43   Page 2 of 6




   •   Debtor's Notice of Deposition of Alan Johnson [Docket No. 63]


Dated: June 8, 2021
                                         /s/ Esmeralda Aguayo
                                         Esmeralda Aguayo
                                         KCC
                                         222 N Pacific Coast Highway, Suite 300
                                         El Segundo, CA 90245




                                            2
Case 21-03003-sgj Doc 66 Filed 06/08/21   Entered 06/08/21 17:15:43   Page 3 of 6



                             EXHIBIT A
           Case 21-03003-sgj Doc 66 Filed 06/08/21                      Entered 06/08/21 17:15:43               Page 4 of 6
                                                                Exhibit A
                                                          Adversary Service List
                                                         Served via Electronic Mail


            Description                     CreditorName                CreditorNoticeName                           Email
                                                                                                    john@bondsellis.com;
                                                                                                    john.wilson@bondsellis.com;
                                                                  John Y. Bonds, III, John T.       bryan.assink@bondsellis.com;
                                  Bonds Ellis Eppich Schafer      Wilson, IV, Bryan C. Assink, Clay clay.taylor@bondsellis.com;
 Counsel for James Dondero        Jones LLP                       M. Taylor, William R. Howell, Jr. william.howell@bondsellis.com
 Financial Advisor to Official                                    Earnestiena Cheng, Daniel H       Earnestiena.Cheng@fticonsulting.com;
 Committee of Unsecured Creditors FTI Consulting                  O'Brien                           Daniel.H.O'Brien@fticonsulting.com
                                                                  Melissa S. Hayward, Zachery Z. MHayward@HaywardFirm.com;
 Counsel for the Debtor              Hayward & Associates PLLC    Annable                           ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC                                   Andrew Clubok, Sarah              andrew.clubok@lw.com;
 and UBS AG London Branch            Latham & Watkins LLP         Tomkowiak                         sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC                                                                     asif.attarwala@lw.com;
 and UBS AG London Branch            Latham & Watkins LLP         Asif Attarwala, Kathryn K. George Kathryn.George@lw.com
 Counsel for UBS Securities LLC                                   Jeffrey E. Bjork, Kimberly A.     jeff.bjork@lw.com;
 and UBS AG London Branch            Latham & Watkins LLP         Posin                             kim.posin@lw.com
 Counsel for UBS Securities LLC                                                                     Zachary.Proulx@lw.com;
 and UBS AG London Branch            Latham & Watkins LLP         Zachary F. Proulx, Jamie Wine     Jamie.Wine@lw.com
                                                                                                    mclemente@sidley.com;
                                                                  Matthew Clemente, Alyssa          alyssa.russell@sidley.com;
 Counsel for Official Committee of                                Russell, Elliot A. Bromagen,      ebromagen@sidley.com;
 Unsecured Creditors                 Sidley Austin LLP            Dennis M. Twomey                  dtwomey@sidley.com
                                                                                                    preid@sidley.com;
                                                                  Penny P. Reid, Paige Holden       pmontgomery@sidley.com;
 Counsel for Official Committee of                                Montgomery, Juliana Hoffman,      jhoffman@sidley.com;
 Unsecured Creditors                 Sidley Austin LLP            Chandler M. Rognes                crognes@sidley.com
                                                                  Deborah Deitsch-Perez, Michael deborah.deitschperez@stinson.com;
 Counsel for James Dondero           Stinson LLP                  P. Aigen                          michael.aigen@stinson.com




Highland Capital Management, L.P.
Case No. 19-34054                                                Page 1 of 1
Case 21-03003-sgj Doc 66 Filed 06/08/21   Entered 06/08/21 17:15:43   Page 5 of 6



                             EXHIBIT B
                             Case 21-03003-sgj Doc 66 Filed 06/08/21              Entered 06/08/21 17:15:43         Page 6 of 6
                                                                           Exhibit B
                                                                     Adversary Service List
                                                                   Served via First Class Mail

             Description                    CreditorName                 CreditorNoticeName                    Address1                 City     State    Zip
                                                                    John Y. Bonds, III, John T.
                                      Bonds Ellis Eppich Schafer    Wilson, IV, Bryan C. Assink, Clay 420 Throckmorton Street,
 Counsel for James Dondero            Jones LLP                     M. Taylor, William R. Howell, Jr. Suite 1000                    Fort Worth   TX      76102
 Counsel for UBS Securities LLC and                                 Andrew Clubok, Sarah              555 Eleventh Street, NW,
 UBS AG London Branch                 Latham & Watkins LLP          Tomkowiak                         Suite 1000                    Washington DC        20004
 Counsel for UBS Securities LLC and                                                                   330 North Wabash Avenue,
 UBS AG London Branch                 Latham & Watkins LLP          Asif Attarwala, Kathryn K. George Ste. 2800                     Chicago      IL      60611
 Counsel for UBS Securities LLC and                                 Jeffrey E. Bjork, Kimberly A.
 UBS AG London Branch                 Latham & Watkins LLP          Posin                             355 S. Grand Ave., Ste. 100   Los Angeles CA       90071
 Counsel for UBS Securities LLC and
 UBS AG London Branch                 Latham & Watkins LLP          Zachary F. Proulx, Jamie Wine  1271 Avenue of the Americas New York          NY      10020
                                                                    Deborah Deitsch-Perez, Michael 3102 Oak Lawn Avenue,
 Counsel for James Dondero            Stinson LLP                   P. Aigen                       Suite 777                   Dallas            TX      75219




Highland Capital Management, L.P.
Case No. 19-34054                                                         Page 1 of 1
